Citation Nr: 0825442	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right wrist 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 2002 to April 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefits sought on 
appeal.  During the pendency of the appeal, jurisdiction was 
transferred to the Newark RO and most recently, to the 
Philadelphia RO.

The March 2005 rating decision also denied entitlement to 
service connection for eczema.  The veteran filed a notice of 
disagreement (NOD) with the denial; however, service 
connection was ultimately awarded in a May 2006 Decision 
Review Officer Decision.  

The appeal is being remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


REMAND

A preliminary review of the record shows that this matter is 
not ready for appellate disposition because of an outstanding 
VA hearing request by the veteran.  

In the veteran's July 2006 VA Form 9, he requested a Board 
hearing to be held at his local VA office.  The hearing was 
scheduled for June 2008.  The veteran failed to appear; 
however, it appears that his failure to attend was through no 
fault of his own.  Notice of the hearing appears to have been 
sent to the wrong address.    Therefore, the appeal must be 
remanded so the veteran can be afforded a hearing as 
requested by the veteran.  38 C.F.R. § 20.704 (2007).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate measures 
to identify the veteran's proper 
mailing address.

The RO should take appropriate steps to 
schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge at 
the next available opportunity.  Notice 
should be sent to the correct address of 
record (this appears to be the address in 
Roebling, NJ).  Should the veteran 
withdraw his hearing request, or 
otherwise indicate that he no longer 
desires a BVA hearing, the matter should 
be returned to the Board for appellate 
review.  Any indicated development should 
be undertaken in this regard.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The purpose of this REMAND is to 
satisfy a hearing request, and the Board does not 
intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  

	(CONTINUED ON NEXT PAGE)






The veteran is free to submit any additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

